DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 16, 2022.
In view of the Amendments to the Claims filed June 16, 2022, the rejections of claims 1-20 under 35 U.S.C. 112(a) previously presented in the Office Action sent March 16, 2022 have been withdrawn.
In view of the Amendments to the Claims filed June 16, 2022, the rejections of claims 1-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 16, 2022 have been withdrawn.
In view of the Amendments to the Claims filed June 16, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent March 16, 2022 have been modified only in response to the Amendments to the Claims.
Claims 1-3, 6-9, 11, 13-16, 18, and 20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite, “forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross”.
The specification, as originally filed, does not evidence applicant had in possession an invention including forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross.
The specification does not discuss or describe forming electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension than a uniform dimension of the electrically conductive pads. Dependent claims are rejected for dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite, “forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross”.
It is unclear as to the scope of steps for forming each electrically conductive lead encompassed by the phrase “to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross” and what steps for forming each electrically conductive lead is specifically excluded by the phrase “to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross” because it is unclear as to what limitations the term “significantly” definitely imparts on the claimed step of forming each electrically conductive lead. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Sager (U.S. Pub. No. 2012/0132256 A1).
With regard to claims 1 and 15, Kasichainula discloses a method comprising:
selecting one of: a metal-clad polyimide film and a metal-clad thermally conductive and dielectric plastic material as a flexible substrate (see [0016]), the one of: the metal-clad polyimide film and the metal-clad thermally conductive and dielectric plastic material comprising 
a readily available metal surface single-sidedly cladding a corresponding one of: a polyimide material and a thermally conductive and dielectric plastic material (see, for example, [0065] teaching “metal-clad” which is cited to provide for the claimed readily available metal surface cladding); 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal using the metal cladding surface to form electrically conductive pads and electrically conductive leads), 
the etching of the design pattern of metal comprising etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see claim 12); 
in accordance with etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads, forming each electrically conductive pad of the electrically conductive pads uniformly in a rectangular shape, with the electrically conductive pads being distributed across a surface of the corresponding one of: the polyimideRESPONSE TO NON-FINAL OFFICE ACTIONPage 3 S/N: 16/207,076RAPC Docket No.: 00002.00011CIPIFiling Date: November 30, 2018material and the thermally conductive and dielectric plastic material of the flexible substrate (see rectangular pads 210, Fig. 2); and 
forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross (see lead 212 depicted in Fig. 2 as thinner in width than the cited electrically conductive pads 210); 
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) 
directly on top of the electrically conductive seed metal layer such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (as depicted in Fig. 2, directly on top of the electrically conductive seed metal layer 216 such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead 212 of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another; see [0015]); 
forming a thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of deposition of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see Abstract).
Kasichainula does not teach directly coupling the thin-film based thermoelectric module to a layer of heat absorber material.
However, Sager teaches a method (see Abstract) and teaches a thin-film based thermoelectric module (350, Fig. 13A). Sager teaches
directly coupling the thin-film based thermoelectric module a layer of heat absorber material (layer of heat absorber material 120 depicted in Fig. 13A as directly coupled to the cited thin-film based thermoelectric module 350) 
such that, out of a first surface and a second surface of  the thin-film based thermoelectric module, the first surface of the thin-film based thermoelectric module is in direct contact with another first surface of the layer of heat absorber material (as depicted in Fig. 13A, a first surface of the thin-film based thermoelectric module 350, such as the top surface of component 354 is in direct contact with another first surface of the layer of heat absorber material 120, such as the bottom surface of component 70), and 
directly coupling the layer of heat absorber material to a layer of photovoltaic material configured to receive sunlight (as depicted in Fig. 13A, the cited layer of heat absorber material 120 is directly coupled to a layer of photovoltaic material 100 configured to receive sunlight as it comprises an exposed top surface)
such that another second surface of the layer of heat absorber material is in direct contact with yet another first surface of the layer of photovoltaic material to form the solar device (such as depicted in Fig. 13A, another second surface of the layer of heat absorber material, such as the top surface of component 66, is in direct contact with yet another first surface of the layer of photovoltaic material 100, such as the bottom surface of component 108, to form the solar device), 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al, the metallic material being coated with a  absorber material to efficiently absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (see [0094] teaching component 70 as “copper” and “aluminum” cited to read on the claimed metallic material; see [0093] teaching component 66 as an encapsulant including thermally conductive particles which is cited to read on the claimed absorber material as it is structurally capable of absorption), 
the layer of photovoltaic material comprising solar cells made of semiconductor material such that the solar light energy is absorbed by the semiconductor material from sunlight directly incident on the layer of photovoltaic material (see for example Fig. 1 exemplifying solar cells; see [0042] teaching semiconductor materials such as silicon), and
the first surface of the thin-film based thermoelectric module being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the layer of heat absorber material (as depicted in Fig. 13A, the cited first top surface of the cited thin-film based thermoelectric module is at a higher temperature than the cited second bottom surface of the thin-film based thermoelectric module away from the cited layer of heat absorber material; see [0089]);

Sager teaches the coupling of the cited thin-film based thermoelectric module behind the cited heat absorber material and layer of photovoltaic material provides for increased power output and higher power conversion efficiency.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula to include coupling the thin-film based thermoelectric module to a layer of heat absorber material and a layer of photovoltaic material, as suggested by Sager, because it would have provided for a solar device with increased power output and higher power conversion efficiency due to heat being drawn from the layer of photovoltaic material by the thin-film thermoelectric module. 
Kasichainula, as modified by Sager above, teachers “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled thin-film based thermoelectric module, a temperature difference across a first top surface of the cited thin-film based thermoelectric module directly in contact with the bottom surface of the cited layer of heat absorber material and a bottom second surface generates at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module because the solar device with the formed thin-film based thermoelectric module increases the solar thermal power, the power generated by the thin-filmed based thermoelectric module, compared to a solar device without the formed thin-film based thermoelectric module).
With regard to claims 2 and 16, independent claims 1 and 15 are obvious over Kasichainula in view of Sager under 35 U.S.C. 103 as discussed above. Sager discloses further comprising:
sandwiching the formed thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A, cited to read on the claimed “sandwiching the formed thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and
directly coupling the formed thermoelectric sandwich as the flexible thin-film based thermoelectric module to the layer of heat absorber material (as depicted in Fig. 13A, the cited formed thermoelectric sandwich 350 as the flexible thin-film based thermoelectric module to the cited layer of heat absorber material).
Claim(s) 3, 6, 7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Sager (U.S. Pub. No. 2012/0132256 A1), and in further view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claims 3 and 18, independent claims 1 and 15 are obvious over  Kasichainula in view of Sager under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). Kasichainula, as modified above, is cited to teach the claimed “utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof” because the cited sputtering technique of Hiroshige et al. which uses a mask inherently includes patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof as it is utilized to form the cited N-type thermoelectric legs and the P-type thermoelectric legs.
With regard to claims 6 and 20, independent claims 1 and 15 are obvious over  Kasichainula in view of Sager under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing a barrier metal layer comprising one of: Cr, Ni and Au on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (Kasichainula: see Fig. 2; see [0052]).

Kasichainula, as modified above, does not disclose wherein the depositing of the barrier metal layer is done by sputtering utilizing one of: another photomask and another hard mask to further aid metallization contact therewith.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 7, dependent claim 6 is obvious over Kasichainula in view of Sager and Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above).

Kasichainula, as modified above, does not disclose wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1) and Sager (U.S. Pub. No. 2012/0132256 A1).
With regard to claim 8, Kasichainula discloses a method comprising:
selecting one of: a metal-clad polyimide film and a metal-clad thermally conductive and dielectric plastic material as a flexible substrate (see [0016]), the one of: the metal-clad polyimide film and the metal-clad thermally conductive and dielectric plastic material comprising 
a readily available metal surface single-sidedly cladding a corresponding one of: a polyimide material and a thermally conductive and dielectric plastic material (see, for example, [0065] teaching “metal-clad” which is cited to provide for the claimed readily available metal surface cladding); 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal using the metal cladding surface to form electrically conductive pads and electrically conductive leads), 
the etching of the design pattern of metal comprising etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see claim 12); 
in accordance with etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads, forming each electrically conductive pad of the electrically conductive pads uniformly in a rectangular shape, with the electrically conductive pads being distributed across a surface of the corresponding one of: the polyimideRESPONSE TO NON-FINAL OFFICE ACTIONPage 3 S/N: 16/207,076RAPC Docket No.: 00002.00011CIPIFiling Date: November 30, 2018material and the thermally conductive and dielectric plastic material of the flexible substrate (see rectangular pads 210, Fig. 2); and 
forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross (see lead 212 depicted in Fig. 2 as thinner in width than the cited electrically conductive pads 210); 
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) 
directly on top of the electrically conductive seed metal layer such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (as depicted in Fig. 2, directly on top of the electrically conductive seed metal layer 216 such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead 212 of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another; see [0015]); 
forming a thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of deposition of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see Abstract).

Kasichainula does not disclose wherein the readily available metal surface is double-sidedly cladding a corresponding one of: a polyimide material and a thermally conductive dielectric plastic material.
However, Freeman et al. discloses a method of manufacturing a thermoelectric device (see Title and Abstract). Freeman et al. discloses a substrate can have double sides (see 212, Fig. 10) both with metal cladding (see Fig. 4-5; see [0069-0072]), wherein the each of the double-sided cladding of the flexible substrate is electrically unconnected directly to one another in the thermoelectric device (see Fig. 10). 
Freeman et al. teaches both sides, or both metal clad surfaces, of the substrate can include deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs that are electrically connected by metal cladding (Fig. 4-5 and 10) providing for higher thermoelectric effect compared to a single module (see [0069]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified method of Kasichainula to include the double-sided cladding, as suggested by Freeman et al., because it would have provided for higher thermoelectric effect compared to a single module.
Kasichainula, as modified above, does not teach directly coupling the thin-film based thermoelectric module to a layer of heat absorber material.
However, Sager teaches a method (see Abstract) and teaches a thin-film based thermoelectric module (350, Fig. 13A). Sager teaches
directly coupling the thin-film based thermoelectric module a layer of heat absorber material (layer of heat absorber material 120 depicted in Fig. 13A as directly coupled to the cited thin-film based thermoelectric module 350) 
such that, out of a first surface and a second surface of  the thin-film based thermoelectric module, the first surface of the thin-film based thermoelectric module is in direct contact with another first surface of the layer of heat absorber material (as depicted in Fig. 13A, a first surface of the thin-film based thermoelectric module 350, such as the top surface of component 354 is in direct contact with another first surface of the layer of heat absorber material 120, such as the bottom surface of component 70), and 
directly coupling the layer of heat absorber material to a layer of photovoltaic material configured to receive sunlight (as depicted in Fig. 13A, the cited layer of heat absorber material 120 is directly coupled to a layer of photovoltaic material 100 configured to receive sunlight as it comprises an exposed top surface)
such that another second surface of the layer of heat absorber material is in direct contact with yet another first surface of the layer of photovoltaic material to form the solar device (such as depicted in Fig. 13A, another second surface of the layer of heat absorber material, such as the top surface of component 66, is in direct contact with yet another first surface of the layer of photovoltaic material 100, such as the bottom surface of component 108, to form the solar device), 
the layer of heat absorber material comprising a metallic material selected from at least one of: Copper (Cu) and Al, the metallic material being coated with a  absorber material to efficiently absorb incident solar light energy and transform the absorbed incident solar light energy into thermal energy (see [0094] teaching component 70 as “copper” and “aluminum” cited to read on the claimed metallic material; see [0093] teaching component 66 as an encapsulant including thermally conductive particles which is cited to read on the claimed absorber material as it is structurally capable of absorption), 
the layer of photovoltaic material comprising solar cells made of semiconductor material such that the solar light energy is absorbed by the semiconductor material from sunlight directly incident on the layer of photovoltaic material (see for example Fig. 1 exemplifying solar cells; see [0042] teaching semiconductor materials such as silicon), and
the first surface of the thin-film based thermoelectric module being at a higher temperature than a second surface of the thin-film based thermoelectric module away from the layer of heat absorber material (as depicted in Fig. 13A, the cited first top surface of the cited thin-film based thermoelectric module is at a higher temperature than the cited second bottom surface of the thin-film based thermoelectric module away from the cited layer of heat absorber material; see [0089]);

Sager teaches the coupling of the cited thin-film based thermoelectric module behind the cited heat absorber material and layer of photovoltaic material provides for increased power output and higher power conversion efficiency.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include coupling the thin-film based thermoelectric module to a layer of heat absorber material and a layer of photovoltaic material, as suggested by Sager, because it would have provided for a solar device with increased power output and higher power conversion efficiency due to heat being drawn from the layer of photovoltaic material by the thin-film thermoelectric module. 
Kasichainula, as modified above, teaches “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” (the cited method of a solar device is cited to read on the claimed “leveraging, through the directly coupled thin-film based thermoelectric module, a temperature difference across the first surface of the thin-film based thermoelectric module and the second surface thereof to generate at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module” because through the cited directly coupled thin-film based thermoelectric module, a temperature difference across a first top surface of the cited thin-film based thermoelectric module directly in contact with the bottom surface of the cited layer of heat absorber material and a bottom second surface generates at least one of: increased solar thermal power and electrical power output through the solar device compared to an otherwise equivalent solar device without the formed thin-film based thermoelectric module because the solar device with the formed thin-film based thermoelectric module increases the solar thermal power, the power generated by the thin-filmed based thermoelectric module, compared to a solar device without the formed thin-film based thermoelectric module).
With regard to claim 9, independent claim 8 is obvious over Kasichainula in view of Freeman et al. and Sager under 35 U.S.C. 103 as discussed above. Sager discloses further comprising:
sandwiching the formed thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich (such as the top and bottom horizontally oriented electrically conductive layers electrically coupling the cited N-type thermoelectric legs and P-type thermoelectric legs depicted in Fig. 13A, cited to read on the claimed “sandwiching the formed thin-film based thermoelectric module between a first metallic layer and a second metallic layer to form a thermoelectric sandwich” because a portion of the cited formed flexible thin-film based thermoelectric module, at the cited N-type thermoelectric legs and P-type thermoelectric legs, is sandwiched between the cited first and second layers and is cited to form a thermoelectric sandwich 350 as it comprises components sandwiched between substrates 356 and 354); and
directly coupling the formed thermoelectric sandwich as the flexible thin-film based thermoelectric module to the layer of heat absorber material (as depicted in Fig. 13A, the cited formed thermoelectric sandwich 350 as the flexible thin-film based thermoelectric module to the cited layer of heat absorber material).
Claim(s) 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1) and Sager (U.S. Pub. No. 2012/0132256 A1), and in further view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claim 11, independent claim 8 is obvious over  Kasichainula in view of Freeman et al. and  Sager under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof. 
However, Hiroshige et al. discloses sputtering N-type thermoelectric legs and the P-type thermoelectric legs by using “a mask” (see [0060] cited to read on the claimed “hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit thin film thermoelectric legs, supports a prima facie obviousness determination (see MPEP 2143 B). Kasichainula, as modified above, is cited to teach the claimed “utilizing a hard mask with patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof” because the cited sputtering technique of Hiroshige et al. which uses a mask inherently includes patterns corresponding to one of: the N-type thermoelectric legs and the P-type thermoelectric legs to aid the sputter deposition thereof as it is utilized to form the cited N-type thermoelectric legs and the P-type thermoelectric legs.
With regard to claims 13, independent claim 8 is obvious over  Kasichainula in view of Freeman et al. and  Sager under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing a barrier metal layer comprising one of: Cr, Ni and Au on top of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (Kasichainula: see Fig. 2; see [0052]).

Kasichainula, as modified above, does not disclose wherein the depositing of the barrier metal layer is done by sputtering utilizing one of: another photomask and another hard mask to further aid metallization contact therewith.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the barrier metal layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 14, dependent claim 13 is obvious over Kasichainula in view of Freeman et al., Sager, and Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula, as modified above, discloses further comprising
depositing conductive interconnects on top of the sputter deposited barrier metal layer (see Fig. 2 depicting conductive interconnects 104A/B on top of the cited sputter deposited barrier metal layer, as modified above).

Kasichainula, as modified above, does not disclose wherein the deposited conductive interconnects are deposited utilizing a hard mask to assist selective application thereof.
However, Kasichainula teaches layers of the thermoelectric module can be formed by “sputtering” (see [0118]) and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the conductive interconnects layer because Kasichainula teaches sputtering as a deposition technique.
Hiroshige et al. discloses sputtering thermoelectric layers by using “a mask” (see [0060] cited to read on the claimed “another hard mask” because it is a mask which is hard, or a mask harder than another mask such as a mask that is less hard).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the sputtering technique of Kasichainula, as modified above, with the sputtering technique utilizing a mask cited in Hiroshige et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conventional sputtering technique to deposit a layer in a thin film thermoelectric module, supports a prima facie obviousness determination (see MPEP 2143 B).

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
Applicant argues in the response that claims 1, 8, and 15 are supported in U.S. Pub. No. 2015/0162517. However, this argument is not persuasive. 
U.S. Pub. No. 2015/0162517 does not teach, among other limitations, printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on each of a double-sided cladding of the flexible substrate or coupling the thin-film based thermoelectric module to a layer of heat absorber material and a layer of photovoltaic material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 3, 2022